Keith, P.,.
delivered the opinion of the court.
In the case of Lottie H. Craig v. J. Willard Craig, ante, p. 284, 87 S. E. 727, which has just been disposed of, the law and equity court entered, on the 31st of March, 1915, a decree directing J. Willard Oraig to pay to the complainant $75.00 on the 10th of April, 1915, a like sum on the 10th of May, 1915, and a like sum on the 10th of June, 1915, and that he pay to Messrs. Smith & Gordon $150.00 on account of counsel fees and suit money. To this decree an appeal was allowed J. Willard Oraig.
*295The whole controversy between the parties has been so fully investigated in the case of Craig v. Craig, in which the husband was the appellant, reported in 115 Va. 764, 80 S. E. 507, and the opinion just delivered in the case of Craig v. Craig, ante, p. 284, 87 S. E. 727, in which Mrs. Craig was the appellant, that we do not deem it necessary to discuss the subject further than to say that the allowances made by the law and equity court are reasonable, and that the decree appealed from is affirmed.

Affirmed.